DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motz et al. (US PUB 2016/0252599), hereinafter Motz.

With respect to claim 1, Motz discloses a method for operation of a Hall sensor (See the device disclosed in figure 4 of Motz), which has the following steps: a) providing a Hall sensor (See the device disclosed in figure 4 of Motz), which has a Hall sensor element (See [49] in figure 4 of Motz) having multiple connection points spaced apart from one another (See [45], [46], [47] and [48] in figure 4 of Motz), and providing a current supply source or voltage supply source (See [40] in figure 4 of Motz), which has supply connectors for output of a supply current or a supply voltage (See the connectors attached to the plurality of switches [PH] in figure 4 of Motz), b) connecting a first connection point of the Hall sensor element (See [45] in figure 4 of Motz) to a first supply connector (See the plurality of switches connected to [45] in figure 4 of Motz) and connecting a second connection point of the Hall sensor element (See [46] in figure 4 of Motz) to a second supply connector (See the plurality of switches 
With respect to claim 2, Motz discloses the method according to claim 1, comprising the following further steps: a) detecting a second voltage value for a voltage applied at a fourth connection point of the Hall sensor element, b) comparing the second voltage value with the lower reference value and the upper reference value, c) generating the error signal as a function of the results of these comparisons (See paragraph [0054] of Motz).
With respect to claim 3, Motz discloses the method according to claim 1, comprising the following further steps: a) detecting a third voltage value for a voltage applied at the first connection point of the Hall sensor element, b) comparing the third voltage value with the lower reference value and the upper reference value, c) generating the error signal as a function of the results of these comparisons (See paragraph [0054] of Motz).
With respect to claim 4, Motz discloses the method according to claim 1, comprising the following further steps: a) detecting a fourth voltage value for a voltage applied at the second connection point of the Hall sensor element, b) comparing the fourth voltage value with the lower reference value and the upper reference value, c) generating the error signal as a function of the results of these comparisons (See paragraph [0054] of Motz).
With respect to claim 5, Motz discloses the method according to claim 1, characterized in that the method steps b), d), e), and f) stated in claim 1 and, if applicable, the method steps stated in claim 2 and/or claim 3 and/or claim 4 are run through multiple times, wherein during the second and, if applicable, every further pass, the connection points of the Hall sensor element are cyclically exchanged in each instance (See paragraphs [0046] and [0052] of Motz).
(Figure 3 of Motz is provided below with annotations for the applicant’s convenience)

    PNG
    media_image1.png
    543
    722
    media_image1.png
    Greyscale

With respect to claim 6, Motz discloses a Hall sensor (See the device disclosed in figure 4 of Motz) having a Hall sensor element (See [49] in figure 4 of Motz) that has multiple connection points spaced apart from one another (See [45], [46], [47] and [48] in figure 4 of Motz), having a current supply source or voltage supply source (See [40] in figure 4 of Motz) that has a first (See the bottom side of [40] in figure 4 of Motz) and a second supply connector (See ground [413] in figure 4 of Motz) for output of a 
With respect to claim 7, Motz discloses the Hall sensor according to claim 6, characterized in that the Hall sensor has a third comparison device (See the third element [32] in figure 3 of Motz), which has a fifth input (See the inverting input of the third [32] in figure 3 of Motz) connected to the fourth connection point (See the node [30] on the third bridge element shown in figure 3 of Motz), a sixth input (See the non-inverting input of the third element [32] in figure 3 of Motz) connected to the reference .

Allowable Subject Matter

Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 8, the prior art of record neither shows nor suggests the combination of structural elements characterized in that the Hall sensor has a fifth comparison device, which has a ninth input connected to the first connection point, a tenth input connected to the reference signal generator for the upper reference value signal, and an output for a fifth comparison signal, that the Hall sensor has a sixth comparison device, which has an eleventh input connected to the first connection point, a twelfth input connected to the reference signal generator for the lower reference value signal, and an 
With respect to claim 9 the prior art of record neither shows nor suggests the combination of structural elements characterized in that the Hall sensor has a seventh comparison device, which has a thirteenth input connected to the second connection point, a fourteenth input connected to the reference signal generator for the upper reference value signal, and an output for a seventh comparison signal, that the Hall sensor has an eighth comparison device, which has a fifteenth input connected to the second connection point, a sixteenth input connected to the reference signal generator for the lower reference value signal, and an output for an eighth comparison signal, and that the evaluation device is configured in such a manner that the error signal is also a function of the seventh and eighth comparison signal.
With respect to claim 10,  the prior art of record neither shows nor suggests the combination of structural elements characterized in that the Hall Sensor has a switching device connected to the supply source, in control connection with a control device, which is configured in such a manner a) that in a first operating state the first and third inputs are connected to the third connection point, the fifth and seventh inputs are connected to the fourth connection point, the ninth and eleventh inputs are connected to the first connection point, the thirteenth and fifteenth inputs are connected to the second connection point, b) that in a second operating state the first and third inputs are connected to the fourth connection point, the fifth and seventh inputs are connected to the first connection point, the ninth and eleventh inputs are connected to the second connection point, the thirteenth and fifteenth inputs are connected to the third connection point, c) that in a third operating state the first and third inputs are connected to the first connection point, the fifth and seventh inputs are connected to the second connection point, the ninth and eleventh inputs are connected to the third connection point, the thirteenth and fifteenth inputs are connected to the fourth connection point, d) that in a fourth .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2018/0259598 discloses a magnetic sensor circuit.
US PUB 2015/0168508 discloses a low offset spinning current hall plate and method to 
operate it.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858